DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 are determined to be directed to an abstract idea.  The rationale for this determination is explained below:  the claims are directed to the abstract idea of correcting sensor data by determining a proper time offset value to assign sensor data so that the reference data and sensor data are congruent with respect to time. The other portions of the claims recite routine, conventional sensor and computing components. These components amount to either routine data-gathering steps or post-solution activity. Moreover, there is no technical problem being solved by the claimed method as was the case in Diamond v. Diehr, 450 U.S. 175, 188 (1981). In other words, “output information representative of the calibrated sensor data”, much like the updated alarm limits in Parker v. Flook, 437 U.S. 584, 594 (1978), is not a technical solution. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	processor module  in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. Claims invoking § 112, sixth paragraph, must have some structure to "avoid pure functional claiming.” Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). For a computer-implemented means plus function claim limitation invoking § 112, sixth paragraph, the corresponding structure must be more than simply a general purpose computer or microprocessor because these components can be programmed to perform very different functions in very different ways. Id. The structure must include the algorithm needed to transform the general purpose computer or microprocessor into a structure that is a special purpose computer. Id. at 1338. 
A rejection under § 112, second paragraph, is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Id. at 1337-38. The specification must explicitly disclose the algorithm, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm. Blackboard, Inc. v. Design2Learn, Inc., 574 F.3d 1371, 1384 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).
As the algorithms that transform the general purpose computer recited by using the term “processor module” have not been explicitly disclosed, the claims must be rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,424,847 B1 to Mastrototaro et al. ("Mastrototaro”).
As to claim 1, Mastrototaro discloses 	
an analyte sensor configured to generate sensor data (see Fig 1, element 10 and C6:L10-41);
a processor module configured to:
receive the sensor data (see C11:L39-67);
receive reference data generated by a reference analyte monitor (see C11:L39-67);
determine a time lag between the sensor data and the reference data (see C11:L39-67);
match one or more sensor data points of the sensor data with one or more data points of the reference data based on the determined time lag (see C11:L39-67); and
calibrate at least some of the sensor data using the matched data (see C12:L41-57);
and 
an output module configured to output information representative of the calibrated sensor data (see C13:L1-49).
As to claim 2, Mastrototaro further discloses wherein the processor module is configured to calculate a first time lag between sensor data and reference data associated with a first time period and calculate a second time lag between sensor data and reference data associated with a second time period, wherein the first time lag is different than the second time lag (see C12:L24-30 – a first and second lag, which are created different times are used for a first and second matched data set for first and second calibration events).
As to claim 3, Mastrototaro further discloses wherein the processor is configured to match by forming a first matched data by matching one or more sensor data points of the sensor data with one or more data points of the reference data based on the first calculated time lag, and forming a second matched data by matching one or more sensor data points of the sensor data with one or more data points of the reference data based on the second calculated time lag (C11:L39-67).
As to claim 4, Mastrototaro further discloses wherein the processor module is configured to form a conversion function or to modify a conversion function using the first and second matched data (see C12:L5-54 – calculating SPSR).
As to claim 5, Mastrototaro further discloses wherein the processor module is configured to calibrate by converting the at least some of the sensor data into glucose concentration values using the conversion function (see C12:L67).
As to claim 6, Mastrototaro further discloses wherein the sensor is a subcutaneous glucose sensor and wherein the reference analyte monitor is a blood glucose meter (see C11:L39-57).
As to claim 7, Mastrototaro further discloses wherein the sensor is a transcutaneous glucose sensor and wherein the reference analyte monitor is a blood-glucose meter (see C11:L39-57).
As to claim 8, Mastrototaro further discloses wherein the processor module is configured to calculate by taking into account one or more of a) a physiological time lag with respect to reference data and sensor data, b) a membrane-induced time lag, or c) a computationally- induced time lag (see C11:L39-57).
As to claim 9, Mastrototaro further discloses wherein the analyte sensor is configured to measure an interstitial glucose concentration of a host and the reference monitor is configured to measure a blood glucose concentration of the host (see C11:L39-57).
As to claim 10, Mastrototaro further discloses wherein the processor module is configured to match by selecting an algorithm from a plurality of algorithms based on the time lag information (see C12:1-14).
As to claim 11, Mastrototaro further discloses wherein the system is further configured to measure a time lag associated with at least some of the sensor data and at least some of the reference data, wherein the processor module is configured to calculate the time lag using the measured time lag (see C11:L39-57).
As to claim 12, Mastrototaro further discloses wherein the output module comprises a user interface configured to provide information representative of the calibrated sensor data to a user (see C6:L27-41).
As to claim 13, Mastrototaro further discloses wherein the output module is configured to transmit information representative of the calibrated sensor data to one or more of a computer or an insulin pump (see C6:L27-41).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro in view of US 2005/0059871 A1 to Gough et al. (“Gough”).
As to claim 14, Mastrototaro discloses 
generating sensor data using a continuous analyte sensor (see C11:L39-67);
receiving reference data generated by a reference analyte monitor (see C11:L39-67);
forming matched data pairs by matching one or more sensor data points of the sensor data with one or more reference data points of the reference data based on the dynamically adjusted time lag value (see C11:L39-67);
calibrating at least some of the sensor data using the matched data pairs (see C12:L41-57); and
outputting information indicative of the calibrated sensor data (see C13:L1-49).
While Mastrototaro states that an empirically derived delay time of ten minutes should be used (see C11:L53), the reference nevertheless contemplates more than one lag time being appropriate. Factors that may contribute to a change in lag time are given as, among other things, changes in the response time of the sensor, environmental factors, and the metabolism of the user. However, Mastrototaro does not explicitly disclose the steps of periodically determining one or more time lag factors associated with a time lag between the sensor data and the reference data and dynamically adjusting a time lag value using the determined time lag factors.
However, Gough states that temporal factors should be adjusted when determining an appropriate calculation of blood glucose in an electrochemical sensor (see Fig 8 and [0093], [0141], [0155] and [0202]). Given that Mastrototaro explicitly discloses the types of changes that may induce a change in the lag time between subcutaneous glucose measurement and blood glucose readings and that Gough states that temporal adjustments should be made to the sensor outputs on an ongoing basis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to dynamically adjust the time lag as taught value as taught by Gough in response to changes in the time lag factors disclosed by Mastrototaro
As to claim 15, Mastrototaro further discloses wherein the time lag factors include one of a) a physiological time lag with respect to reference data and sensor data, b) a membrane-induced time lag, or c) a computationally-induced time lag (see C11:L39-57).
As to claim 16, Mastrototaro further discloses wherein forming matched data pairs comprises averaging a plurality of sensor data points and matching the averaged plurality of sensor data points with a reference data point to form a matched data pair (see C11:L39-67);.
As to claim 17, the method of Mastrototaro combined with Gough results in a step wherein forming matched data pairs comprises forming a first matched data pair based on the dynamically adjusted time lag value and forming a second data pair based on the dynamically adjusted time lag value, wherein the value of the dynamically adjusted time lag value is different when forming the first matched data pair that when forming the second matched data pair (see C11:L39 to C12:14 – the first lag time of 10 minutes being matched and then a second lag time is used and matched that results in better temporal agreement, as Gough teaches);.
As to claim 18, Mastrototaro further discloses wherein the sensor is a subcutaneous glucose sensor, and wherein the reference analyte monitor is a blood glucose meter (see C11:L39-57).
As to claim 19, Mastrototaro further discloses wherein the sensor is a transcutaneous glucose sensor, and wherein the reference analyte monitor is a blood glucose meter (see C11:L39-57).
As to claim 20, Mastrototaro further discloses further comprising forming a conversion function or modifying a conversion function using the matched data pairs (see C12:L5-54 – calculating SPSR).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791